DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 3-4, 11-12, 14, 17-18, 24-27, and 29-30 are currently pending.
Terminal Disclaimer
The terminal disclaimer filed on 02/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,271,754 and 10,555,683 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 14 is objected to because of the following informalities:  the preamble should read “The method of claim 12”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 11, 17-18, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus et al. US Publication 2009/0076364 (hereinafter Libbus) in view of McCombie et al. US Publication 2015/0164437 (hereinafter McCombie) and in further view of Furman et al. “Electrocardiogram Derived Respiration during Sleep” Computers in Cardiology 2005;32:351−354.
Regarding claim 17, Libbus discloses a method for monitoring physiological signals in a mammal (abstract), the method comprising: attaching an electronic device to the mammal (Figure 1A1, which shows the device on a human), wherein the device comprises: a wearable patch comprising a hardware processor (elements 130 and 146) and at least two electrodes configured to detect physiological heart signals from the mammal (electrodes 112A-D), an accelerometer configured to detect motion signals in three axes ([0075][0077]), and at least two electrode traces connected to the electrodes (traces 123A-D) and a rigid housing (element 160); using the motion signals to identify an artifact a period of sleep ([0020]); and analyzing heart signals detected during the period of sleep to identify an occurrence of sleep apnea ([0014]-[0015][0021] which details monitoring ECG signals and correlating them to sleep apnea).
Libbus additionally teaches monitoring ECG signals ([0067]) as well as the respiration of the user ([0014]) and can at that point determine apnea from the ECG signal ([0014]) but does not mention that the frequency spectra of the motion and heart signals are compared nor that the respiratory rate is derived from ECG signals during sleep. McCombie teaches a health monitoring device that collects a motion signal in time with an ECG/heart signal that then generates and analyzes the heart signal and motion signal frequency spectra to determine an activity of a mammal (abstract, Figures 2-5 and [0010][0015][0019]-[0020][0080]). It would have been obvious to the skilled artisan before the effective filing date to utilize the processing of McCombie with the device of Libbus in order to aid in eliminating artifact due to motion which by extension aids in improving the overall quality of the signal.
Though McCombie teaches determining respiratory rate (via another processing method using the same sensors), there is no explicit mention of determining the respiration rate being based on the ECG, let alone for determination of sleep apnea as is desired by Libbus. Furman teaches a scientific study on utilizing an ECG-derived respiration rate to determine an occurrence of sleep apnea (abstract, Discussion and conclusions). Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the additional processing of Furman with the device of Libbus and McCombie as predictable results would have ensued (able to determine sleep apnea using the above mentioned signals).
Regarding claim 3, Libbus discloses that the electrodes are in the same plane as the adhesive (electrodes 114A and adhesive 116A; as the plane and its direction have not been elaborated on and the skilled artisan could reasonably have an imaginary plane pass through one electrode 15 and the adhesive within the laminate in a Y-axis direction).
Regarding claim 11, Libbus teaches a cardiac monitoring device that includes a monitoring heart and motion signals as mentioned above but is silent on comparing them to determine if there is in fact motion artifact. McCombie teaches a physiological monitoring device that identifies a motion artifact when the heart and motion signals match (Figures 4-5, which details monitoring motion artifact and comparing it to the ECG and PPG signals for fall detection purposes as well as monitoring for convulsions which are both considered artifact due to motion, see also [0073][0077]-[0078]). It would have been obvious to the skilled artisan before the effective filing date to utilize the signal processing as taught by McCombie with the device of Libbus in order to be able to detect a fall or convulsions of the wearer.
Regarding claim 18, Libbus teaches the accelerometers and the ECG monitoring, and using that information to determine a period of sleep or sleep apnea (as mentioned above), but is silent on the comparisons in frequency. McCombie teaches a physiological monitoring device that identifies a motion artifact with a comparison between the above mentioned frequency spectra (Figure 5, which details monitoring motion artifact and comparing it to the ECG and PPG signals for fall detection purposes, see also [0077]-[0078], see also Figure 4 and [0073]). It would have been obvious to the skilled artisan before the effective filing date to utilize the signal processing as taught by McCombie with the device of Libbus in order to be able to detect any amount of artifact.
Regarding claim 27, Libbus is silent on the accelerometer collecting single axis measurements. McCombie teaches an accelerometer that collects single-axis measurements optimized to a particular orientation [0013][0031] and Figures 2-5 which shows individual axis information for an accelerometer). It would have been obvious to the skilled to utilize the additional data as provided by McCombie with the device of Libbus in order to make more accurate corrections to the filtered signals (standing vs lying down as it has a known effect on the final signal).
Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus in view of McCombie and Furman, and in further view of Parker US publication 2011/0237922 (hereinafter Parker).
Regarding claims 12 and 14, Libbus is silent on there being an event button as claimed. Parker teaches a monitoring unit that includes an event trigger coupled to the printed circuit board assembly (element 114 and [0101]), wherein the event trigger input is supported by the rigid housing so as to prevent mechanical stress on the printed circuit board when the trigger is activated (element 114 and is supported by the rigid housing 102, see Figures 1A-2B), and the event trigger is concave and larger than a human finger such that the event trigger is easily located (element 114, [0101], and Figure 11 that shows that it is recessed and circular in nature and though not specifically concave it would have been a matter of design choice to modify the button slightly). It would have been obvious to the skilled artisan at the time of invention to utilize the event button as taught by Parker with the device of Libbus in order to conserve battery life as the event button triggers monitoring of the chosen physiological signal when the patient feels the onset of an event.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record does not explicitly disclose nor provide motivation
to arrive at the presently claimed invention (claim 24). Reducing edge lift is a common goal among the adhesive based patch physiological monitors but is generally  accomplished by increasing the surface area of the adhesive or by changing the level
tack/strength of the outer periphery of the adhesive. The present application
accomplishes edge-lift reduction by utilizing a vertically thinner rim that extends beyond
the lower substrate horizontally (only the upper substrate extends outward, not the
lower). This set of features (rim) in addition to the claimed locations of the traces
between the two substrates, the electrodes, and the rigid housing overcomes the
closest prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim 17 has been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to remedy the deficiencies of the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794